                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 18-9059-DMG (SSx)                                  Date     June 11, 2019

Title Kristina Romero v. Diamond Resorts International, Inc., et al.             Page     1 of 1


Present: The Honorable     DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

            KANE TIEN                                             NOT REPORTED
            Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                     Attorneys Present for Defendant(s)
          NONE PRESENT                                            NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE


       On December 10, 2018, the Court ordered the parties to file a joint status report every
180 days. [Doc. # 19.] To date, a joint status report has not been filed.

        IT IS HEREBY ORDERED that the parties show cause in writing no later than June 18,
2019, why sanctions should not be imposed for failure to comply with the Court’s Order. The
filing of a joint status report by the deadline will be deemed a satisfactory response.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
